


110 HR 3605 IH: Educator Expense Deduction Act of

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3605
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Walz of Minnesota
			 (for himself, Mr. Kind,
			 Mr. Oberstar,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mrs. Boyda of Kansas,
			 Mr. Hill, and
			 Ms. McCollum of Minnesota) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase,
		  extend, and make permanent the above-the-line deduction for certain expenses of
		  elementary and secondary school teachers.
	
	
		1.Short titleThis Act may be cited as the
			 Educator Expense Deduction Act of
			 2007.
		2.Deduction for
			 certain expenses of school teachers
			(a)Increase in
			 deductionSubparagraph (D) of section 62(a)(2) of the Internal
			 Revenue Code of 1986 (relating to certain trade and business deductions of
			 employees) is amended by striking $250 and inserting
			 $500.
			(b)Professional
			 development expensesSubparagraph (D) of section 62(a)(2) of such
			 Code is amended—
				(1)by striking
			 educator in connection and all that follows and inserting
			 educator—, and
				(2)by inserting at
			 the end the following:
					
						(i)by
				reason of the participation of the educator in professional development courses
				related to the curriculum in which the educator provides instruction or to the
				students for which the educator provides instruction, and
						(ii)in connection with books, supplies (other
				than nonathletic supplies for courses of instruction in health or physical
				education), computer equipment (including related software and services) and
				other equipment, and supplementary materials used by the eligible educator in
				the
				classroom.
						.
				(c)Permanent
			 deductionSubparagraph (D) of
			 section 62(a)(2) of such Code is amended by striking In the case of
			 taxable years beginning during 2002, 2003, 2004, 2005, 2006, or 2007, the
			 deductions and inserting The deductions.
			(d)Eligible educator
			 technical amendmentSubparagraph (A) of section 62(d)(1) of such
			 Code is amended by inserting ending during the taxable year
			 before the period.
			(e)Effective
			 date
				(1)In
			 generalThe amendments made by subsections (a), (b), and (c)
			 shall apply to taxable years beginning after December 31, 2006.
				(2)Technical
			 amendmentThe amendment made by subsection (d) shall apply to
			 taxable years beginning after December 31, 2001.
				
